Citation Nr: 9924883	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-23 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an apportioned share of the veteran's 
Department of Veterans Affairs (VA) disability pension 
benefits, on behalf of the veteran's spouse.


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1952 to August 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 Special Apportionment 
Decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  The appellant is the 
veteran's purported spouse.  

The Board notes that the appellant requested and was 
scheduled for a hearing before a member of the Board.  VA 
regulations require that the veteran be notified of such a 
request for a hearing so that he may also be given the 
opportunity to submit testimony.  38 C.F.R. § 20.713(a) 
(1998).  In this case, the Board cannot find any indication 
in the claims folder that the RO notified the veteran of the 
appellant's scheduled hearing.  However, because the 
appellant failed to appear for her hearing, the Board 
concludes that the failure to notify the veteran is harmless 
error.  


REMAND

VA law provides that all or any part of pension payable to 
the veteran may be apportioned if the veteran is not living 
with his spouse and the veteran is not reasonably discharging 
his responsibility for the spouse's support.  38 U.S.C.A. § 
5307(a)(2) (West 1991); 38 C.F.R. § 3.450(a)(1)(ii) (1998).  
"Spouse" means a person of the opposite sex whose marriage 
to the veteran meets regulatory requirements.  38 C.F.R. § 
3.50(a).  Marriage means a marriage valid under the law of 
the place where the parties resided at the time of marriage, 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 C.F.R. § 3.1(j).  A variety of 
evidence may be submitted to establish proof of marriage.  
38 C.F.R. § 3.205(a).    

In this case, neither the appellant nor the veteran disputes 
that they were in fact married in 1948 or 1949 and had been 
separated since before the veteran's separation from service 
in 1954.  However, the claims folder does not contain a copy 
of the marriage license for the veteran and the appellant 
showing where the purported marriage took place or any decree 
of divorce.  Both parties currently reside in Missouri.  

However, the claims folder does reveal a marriage license 
showing that the veteran married a Georgia Jackson in 
Illinois in November 1980.  Although the veteran's statements 
suggest that he is not currently married, there is no divorce 
decree or other legal documentation of record showing the 
present status of the veteran's marriage to G.J.  

Because recognition as the veteran's spouse is a condition 
precedent to eligibility for apportionment, the issue is 
inextricably intertwined with the issue of entitlement to 
apportionment based on need.   

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the appellant 
in writing and request that she submit 
the appropriate proof of her marriage to 
the veteran, as well as any other legal 
documents pertaining to the marriage or 
the dissolution thereof.  

2.  The RO should contact the veteran in 
writing and request that he submit the 
appropriate proof of her marriage to the 
veteran, as well as any other legal 
documents pertaining to the marriage and 
the dissolution of that marriage.  In 
addition, the veteran should be asked to 
provide information as to the current 
status of his marriage to G.J., including 
a divorce decree or other pertinent legal 
documents, if any.  

3.  After receiving the proof of the 
veteran's marriage to the appellant, if 
any, and any additional documentation as 
to the current status of the veteran's 
marriage to G.J., the RO should refer the 
matter to the Regional Counsel for a 
determination as to who is recognized 
spouse of the veteran as of November 14, 
1996, the date of the appellant's claim, 
according to the appropriate state law.  

4.  Upon receipt of a determination from 
Regional Counsel as to recognized spouse 
of the veteran, the RO should issue an 
administrative decision on the matter of 
recognized spouse of the veteran.  The RO 
must treat the matter as a contested 
claim and mail notification of this 
decision to all interested parties.   

5.  After completing any additional 
necessary action, the RO should 
readjudicate the appellant's claim of 
entitlement to an apportioned share of 
the veteran's VA disability pension 
benefits.  Notification of the 
disposition of the claim must be mailed 
to all interested parties.  
   
Thereafter, the case should be forwarded to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appellant's claim.  
The appellant and any other interested party has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


